Case 6:19-cv-06099-ELW Document 16                           Filed 07/28/20 Page 1 of 4 PageID #: 925




                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    HOT SPRINGS DIVISION


  DREW MARSHALL FELDPAUSCH                                                                         PLAINTIFF


           v.                              CIVIL NO. 6:19-CV-6099


  ANDREW M. SAUL, 1 Commissioner,
  Social Security Administration                                                                   DEFENDANT


                                          MEMORANDUM OPINION

           Plaintiff, Drew Feldpausch, brings this action pursuant to 42 U.S.C. § 405(g), seeking

  judicial review of a decision of the Commissioner of the Social Security Administration

  (Commissioner) denying his claim for a period of disability and disability insurance benefits

  (DIB) under the provisions of Title II of the Social Security Act (Act). In this judicial review,

  the Court must determine whether there is substantial evidence in the administrative record to

  support the Commissioner’s decision. See 42 U.S.C. § 405(g).

           Plaintiff protectively filed his current application for DIB on October 18, 2016, alleging

  an inability to work since September 18, 2015, due to attention deficit hyperactivity disorder

  (ADHD), attention deficit disorder (ADD), severe bipolar disorder, dyslexia, high blood

  pressure, high cholesterol, degenerative disc disease, and heart issues (stent placement and

  sixty percent heart function). (Tr. 68, 84). An administrative hearing was held on August 3,




  1
    Andrew M. Saul, has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant,
  pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.


                                                              1
Case 6:19-cv-06099-ELW Document 16               Filed 07/28/20 Page 2 of 4 PageID #: 926



  2018, at which Plaintiff and his father, David Feldpausch, testified. (Tr. 36-61). A Vocational

  Expert (VE) was also present and testified. (Tr. 35, 62-64).

         By written decision dated December 27, 2018, the ALJ found that during the relevant

  time period, Plaintiff had severe impairments of personality disorder with borderline antisocial

  traits, mood disorder, hypertension, lumbar spondylosis, cervical spondylosis, degenerative

  disc disease, and a cardiac stent. (Tr. 13). However, after reviewing all of the evidence

  presented, the ALJ determined that Plaintiff’s impairment did not meet or equal the level of

  severity of any impairment listed in the Listing of Impairments found in Appendix I, Subpart

  P, Regulation No. 4. (Tr. 14). The ALJ found that Plaintiff retained the residual functional

  capacity (RFC) to perform light work as defined in 20 CFR 404.1567(b), except for the

  following:

         [Claimant] can sit six to eight hours during an eight-hour workday, one or two
         hours without interruption. The claimant can stand and/or walk six to eight
         hours during an eight-hour workday, occasionally climb, stoop, crouch, kneel,
         and/or crawl. The claimant is limited to unskilled or rote activity, and his
         contact with supervisors, co-workers, and the public should be limited to
         superficial contact, i.e., meeting, greeting, and those people giving him only
         simple instructions and directions. The claimant cannot work as a cashier.

  (Tr. 17). With the help of a VE, the ALJ determined that Plaintiff was unable to perform his

  past relevant work as a journeyman ironworker and a construction worker. (Tr. 23).

  Considering the Plaintiff’s age, education, work experience, and RFC, the ALJ found that there

  were jobs that existed in significant numbers in the national economy that Plaintiff could

  perform, such as a silver wrapper and a press operator II. (Tr. 24). Therefore, the ALJ

  concluded that Plaintiff had not been under a disability, as defined in the Social Security Act,

  from September 18, 2015, through the date of the decision. (Tr. 24).




                                                 2
Case 6:19-cv-06099-ELW Document 16               Filed 07/28/20 Page 3 of 4 PageID #: 927



         Plaintiff then requested a review of the hearing decision by the Appeals Council, which

  denied that request on June 21, 2019. (Tr. 1-6). Subsequently, Plaintiff filed this action. (Doc.

  1). This case is before the undersigned pursuant to the consent of the parties. (Doc. 7). Both

  parties have filed appeal briefs, and the case is now ready for decision. (Docs. 14, 15).

         This Court’s role is to determine whether the Commissioner’s findings are supported

  by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th

  Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable

  mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

  be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

  F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

  supports the Commissioner’s decision, the Court may not reverse it simply because substantial

  evidence exists in the record that would have supported a contrary outcome, or because the

  Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

  Cir. 2001). In other words, if after reviewing the record it is possible to draw two inconsistent

  positions from the evidence and one of those positions represents the findings of the ALJ, the

  decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

         The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

  stated in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds

  Plaintiff’s arguments on appeal to be without merit and finds that the record as a whole reflects

  substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby

  summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

  Astrue, No. 08-0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming

  ALJ’s denial of disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).



                                                 3
Case 6:19-cv-06099-ELW Document 16    Filed 07/28/20 Page 4 of 4 PageID #: 928



       IT IS SO ORDERED AND ADJUDGED this 28th day of July 2020.




                                      /s/ Erin L. Wiedemann
                                      HON. ERIN L. WIEDEMANN
                                      UNITED STATES MAGISTRATE JUDGE




                                       4
